                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 AT NASHVILLE
 In re:
     JOAN BOYD HARDEN,                              Case No. 3:04-bk-06325
         Debtor.

                           RESPONSE TO MOTION TO REOPEN

        Please take notice that, effective November 16, 2020, the address and law firm
at which counsel for Darryl Harvey are to receive notice and service of papers will
change. Counsel’s new contact information is:
                              Paul J. Krog
                              Bulso PLC
                              155 Franklin Road, Suite 400
                              P. O. Box 861
                              Brentwood, TN 37027
                              615-913-5130
                              pkrog@bulso.com
                                            Respectfully submitted:

                                            s/ Paul J. Krog
                                            Paul J. Krog (BPR No. 29263)
                                            LEADER & BULSO PLC
                                            414 Union Street, Suite 1740
                                            Nashville, Tennessee 37219
                                            Tel. (615) 780-4115
                                            Fax. (615) 780-4132
                                            pkrog@leaderbulso.com
                                            Attorneys for Darryl Harvey, trustee




{00144169.DOCX / ver:2 }
Case 3:04-bk-06325         Doc 25   Filed 11/14/20 Entered 11/14/20 15:46:39       Desc Main
                                    Document     Page 1 of 2
                           CERTIFICATE OF SERVICE
I hereby certify that on November 14, 2020, the foregoing document was filed via the
Court’s ECF system, which is anticipated to deliver a copy via electronic means to the
following:
 Ronald K. Nevin                                    Megan Reed Seliber
 404 James Robertson Pkwy.                          US Trustee’s Office
 Ste. 1850                                          701 Broadway
 Nashville, TN 37219                                Suite 318
 615-244-7708
                                                    Nashville, TN 37203
 615-244-9685
                                                    615-736-2254
 paralegal@ronnevinattorney.com
                                                    Mega.seliber@usdoj.gov
 counsel for the debtor
                                                    counsel for the U.S. Trustee
 Erica R. Johnson
 8161 Highway 100
 Suite 184
 Nashville, TN 37221
 615-347-5869
 erica@erjlaw.com
 Chapter 7 Trustee

                                            s/ Paul J. Krog
                                            Paul J. Krog




{00144169.DOCX / ver:2 }                      -2-
Case 3:04-bk-06325         Doc 25   Filed 11/14/20 Entered 11/14/20 15:46:39       Desc Main
                                    Document     Page 2 of 2
